DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-15 and 21-24 are rejected under 35 U.S.C. 102[(a)(1) as being anticipated by Goldberg (US 7,174,273).  Goldberg teaches:
1. 	A computer implemented method (incorporated in a filter monitoring device 10 having a controller or a filter computing device 16) for determining a filter efficiency of a fluid filter (14), comprising (See fig. 1, reproduced below):
monitoring a characteristic (e.g., pressure) of fluid flow of a fluid (e.g., aircraft fuel) at a first point and at a second point on a flow path of a fluid filter (14), wherein the flow path is a path that the fluid flows through the fluid filter 14 (by using a differential pressure sensor 12 to obtain a differential pressure measurement Vi across the filter 14; Abstract; Col. 2, lines 41-45);
determining a particle absorption level of the fluid filter (14) that is a difference in the characteristic (= the differential pressure measurement Vi) of the fluid flow at the first point and the second point, wherein the particle absorption level (Vi) indicates a quantity of particles that is retained by the fluid filter (14) as the fluid flows through the fluid filter (14) along the flow path (i.e., when Vi is higher than a predetermined/expected level, the method indicates that a significant quantity of particles is retained by the fluid filter 14 and failure of the filter 14 is imminent; Col. 3, lines 36-67);


    PNG
    media_image1.png
    477
    797
    media_image1.png
    Greyscale

2. 	The computer implemented method of claim 1, further comprising:
monitoring a pressure change (Vi) of fluid flow of the fluid at the first point and at the second point on the flow path of the fluid filter (14), wherein the pressure change (Vi) of the fluid flow is an indicator of the particle absorption level of the fluid filter 14 (as discussed above);
determining the particle absorption level (Vi) of the fluid filter (14) that is the pressure change (Vi) of the fluid flow at the first point and the second point, wherein the particle absorption level (Vi) indicates a quantity of particles that is retained by the fluid filter (14) as the fluid flows through the fluid filter (14) along the flow path (as discussed above); and
determining when the particle absorption level (Vi) of the fluid filter (14) is at the particle absorption saturation level (Vi = the predetermined/expected level) based on the pressure change (Vi) of the fluid flow at the first point and the second point, wherein the particle absorption saturation level (the 

3. 	The computer implemented method of claim 2, further comprising generating an alert when the pressure change (Vi) for the fluid filter (14) is above the saturation pressure change threshold (the predetermined/expected level), wherein the saturation pressure change threshold (the predetermined/expected level) is an indicator that the fluid filter (14) is experiencing the particle absorption saturation level (Abstract; Col. 3, lines 11-20).

8. 	The computer implemented method of claim 3, further comprising:
continuously monitoring the pressure change (Vi) as the fluid flows through the fluid filter (14);
forecasting a prediction date that the particle absorption level (Vi) of the fluid filter (14) is to exceed the particle absorption saturation level (the predetermined/expected level) based on the pressure change (Vi) as the pressure change (Vi) of the fluid as the fluid flows through the filter (14) is continuously monitored; and
generating an alert to indicate the prediction date that the particle absorption level (Vi) of the fluid filter (14) is to exceed the particle absorption saturation level (i.e.., when Vi > the predetermined/expected level; Col. 3, line 36 - Col. 4, line 34).

9. 	The computer implemented method of claim 8, further comprising: 
determining a rate of increase of the pressure change (Vi) as the fluid flows through the fluid filter (14) for a period of time as the pressure change (Vi) of the fluid as the fluid flows through the fluid filter (14) is continuously monitored (as illustrated in at least fig. 3); and 
forecasting the prediction date that the particle absorption level of the fluid filter (Vi) is to exceed the particle absorption saturation level (i.e.., when Vi > the predetermined/expected level) based on the 

10. 	The computer implemented method of claim 9, further comprising: 
accumulating the pressure change (Vi) of the fluid as the fluid continuously flows through each filter (14) that replaces each previous filter (14) with the particle absorption level (Vi) that exceeded the particle absorption saturation level (Col. 3, lines 11-45); 
determining a pressure change failure level (= the predetermined/expected level) for each filter (14) triggered when the particle absorption level (Vi) for each filter (14) exceeds the particle absorption saturation level (i.e., when Vi > the predetermined/expected level), wherein the pressure change failure level (the predetermined/expected level) is a pressure change (Vi) of the fluid that triggers the particle absorption level (Vi) for each filter (14) to exceed the particle absorption saturation level (i.e., Vi > the predetermined/expected level; Col. 3, lines 11-45); and 
forecasting the prediction date that the particle absorption level (Vi) of the fluid filter (14) is to exceed the particle absorption saturation level (i.e., when Vi > the predetermined/expected level) based on the accumulated pressure change (Vi) of the fluid as the fluid continuously flows through each filter (14) that replaces each previous filter (14) and each corresponding pressure change failure level (the predetermined/expected level) for each filter (14) triggered when the absorption level (Vi) for each filter (14) exceeds the particle absorption saturation level (i.e., when Vi > the predetermined/expected level; Col. 3, lines 11-45).

11-14 (having essentially equivalent subject matters of claims 1-3).
A system (Fig. 1) for determining a filter efficiency of a fluid filter (14), comprising all the recited structures (See discussions above in claims 1-3).



21-24 (having essentially equivalent subject matters of claims 8 and 9-10).
The system of claim 14, wherein the filter monitoring device (10) is further configured to perform all the recited steps (See discussion above in claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to claims 1 and 11, and further in view of Stull et al. (US 2018/0207648 A1).
6, 18. 	Goldberg teaches the computer implemented method of claim 1 and the system of claim 11, but is silent about:  generating a visual graph that depicts how the pressure change (the differential pressure measurement Vi) deviates for the fluid filter (14) over an extended period of time.
Stull teaches a conputer implemented method comprising generating a visual graph (Fig. 13, reproduced below) that depicts how a change (in a characteristic of fluid flow of a fluid) deviates for a fluid filter (= a filtration and separation system 108) over an extended period of time (The characteristic of the fluid flow may include a pressure, particle counts, etc., of the fluid; Par. 0119).  As such, rather than a user having to parse through an immense amount of filtration data of the fluid filter (108) to assess performance of the fluid filter (108), a filter computing device incorporates the filtration data into an easily understood visual graph that provides insight to the user with regards to performance of the fluid filter 108 (Par. 0106).

    PNG
    media_image2.png
    550
    433
    media_image2.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Stull teaching to Goldberg method by having the method further comprise generating a visual graph that depicts how the pressure change (the differential pressure measurement Vi) deviates for the fluid filter (14) over an extended period of time.  As such, rather than a user having to parse through an immense amount of filtration data of the fluid filter (14) to assess performance of the fluid filter (14), the computing device (16) incorporates the filtration data into an easily understood visual graph that provides insight to the user with regards to performance of the fluid filter (14).


Stull teaches a system, wherein a filter monitoring device is configured to monitor a particle count of a fluid as the fluid flows through a fluid filter (= a filtration and separation system 108), wherein the particle count of the fluid is a quantity of particles that flow through the fluid filter along the flow path, so as to determine performance of the fluid filter 108 (Pars. 0136-0139).
 It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Stull teaching to Goldberg system by having the filter monitoring device (10) further configured to monitor a particle count of the fluid as the fluid flows through the fluid filter (14), wherein the particle count of the fluid is a quantity of particles that flow through the fluid filter (14) along the flow path, so as to determine performance of the fluid filter (14).  Said step of monitoring a particle count also may serve as redundant or double checking, for example (The claim merely recites what’s already known from at least Goldberg and/or Stull).

Allowable Subject Matter
Claims 4-5, 7, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claims 4 and 16, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “determining whether the pressure change for the fluid filter decreases below a bypass pressure change threshold for the period of time, wherein the pressure change decreasing below the bypass pressure change threshold for the period of time is indicative that the particle absorption level for the fluid filter is at a particle absorption bypass level; and generating the alert when the pressure change for the fluid filter decreases below the bypass pressure change threshold for the period of time that is indicative that the particle absorption level for the fluid filter is at the particle absorption bypass level, wherein the particle absorption bypass level is an indicator that the fluid is bypassing the filter and the fluid filter is not retaining any additional particles as the fluid bypasses the filter.”
(Claim 5 is dependent on claim 4.) 
(Claim 17 is dependent on claim 16.) 

With respect to claims 7 and 20, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the particle count of the fluid is a quantity of particles that flow through the fluid filter along the flow path; determining when the particle count of the fluid flowing through the fluid filter is at a particle count level that is indicative that the particle count of the fluid that is flowing through the fluid filter is increasing; and generating an alert when the particle count of the fluid flowing through the fluid filter is above the particle count level and the pressure change for the fluid filter is below the saturation pressure change threshold, wherein the particle count is above the particle count level and the pressure change is below the saturation pressure change threshold is indicative that the particle count of the fluid is increasing and impacting the particle absorption level of the fluid filter triggering an increase in the particle absorption level.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 8, 2021